PER CURIAM:
Joan G. Bartlett appeals the district court’s order dismissing her action filed under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2000), for failure to state a claim. The district court properly concluded that Bartlett failed to show that the driver of the vehicle that struck her was acting within the scope of her employment at the time of the accident. See Smith v. Landmark Communications, Inc., 246 Va. 149, 431 S.E.2d 306 (1993). Accordingly, we affirm for the reasons stated by the district court. See Bartlett v. United States, No. CA-04-222-1 (E.D.Va. filed Sept. 13, 2004 & entered Sept. 15, 2004). We dispense with oral argument because the facts and legal con*325tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED